Citation Nr: 1022524	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for heart disease (also 
claimed as heart attacks).

2.  Entitlement to service connection for lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1957.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington on behalf of the VARO located in 
Albuquerque, New Mexico, in which the RO found that new and 
material evidence had not been submitted sufficient to reopen 
claims for service connection for heart disease and lung 
disease.  In January 2007, the Veteran requested a 
reconsideration of the June 2006 decision.  The Albuquerque, 
New Mexico RO continued the denial of the claims in a 
March 2007 decision, and the Veteran perfected an appeal.  

In April 2008, the Veteran and his wife testified before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
that hearing is of record.  In June 2009, the Veteran 
testified before the undersigned Veterans Law Judge sitting 
at the RO (Travel Board hearing).  A transcript of that 
hearing is also of record.  

In a September 2009 decision, the Board found that new and 
material evidence had been submitted to reopen the claims for 
service connection for heart disease and lung disease.  The 
Board then remanded the reopened claims for service 
connection for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, the claims file reflects that further action 
on the claims on appeal is warranted, even though such action 
will, regrettably, further delay an appellate decision in 
this appeal.

The Veteran contends that his current heart and lung disease 
are related to service.  During the April 2008 DRO hearing, 
he testified that he experienced chest pains and shortness of 
breath prior to entry into service, and that his conditions 
were aggravated during service.  During the June 2009 Travel 
Board hearing, he testified that he saw a private physician, 
Dr. Ramano, for heart problems prior to entry into service.  
While admitting to having a poor memory, he also testified 
that he began receiving treatment at the Albuquerque, New 
Mexico VAMC in the 1970's or 1980s.  Those records, if 
available, are not associated with the claims folder.

In September 2009, the Board remanded the claims on appeal, 
in part, to obtain outstanding records of pertinent 
treatment.  Subsequently, numerous volumes of VA treatment 
records, dated from July 2001 to February 2010, were 
associated with the claims file.  The Board's preliminary 
review of these records reflects findings of and treatment 
for heart and lung disease, to include coronary artery 
disease, hypertension, congestive heart failure, chronic 
obstructive pulmonary disease, and obstructive sleep apnea.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83.

The only service treatment record currently associated with 
the claims file is the Veteran's September 1957 separation 
examination.  The RO requested the Veteran's service 
treatment records in August 2004; however, in a September 
2004 response, the National Personnel Records Center (NPRC) 
indicated that the records were fire-related.  The RO 
subsequently requested medical and dental records and Surgeon 
General's Office (SGO) records, as well as sick and morning 
reports for the Advanced Individual Training (AIT) medical 
course at Fort Hood and Fort Sam Houston, from September 1956 
to October 1957.  In October 2004, the NPRC responded that 
the complete unit information was needed, and the period 
needed to be narrowed to a 90-day timeframe.  In 
correspondence dated in October 2004 and October and November 
2009, the AMC/RO requested that the Veteran provide a 90-day 
period to allow for a search for his service treatment 
records.  The Veteran did not provide a 90-day period, and no 
additional service treatment records have been associated 
with the claims file.  In January 2010, the AMC made a formal 
finding of unavailability of records, noting that the Veteran 
had not provided a 90-day period in regard to his in-service 
treatment for heart and lung problems during service.  In 
light of the absence of the Veteran's complete service 
treatment records, there is a heightened obligation to assist 
the claimant in the development of his case.  See Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).

As was noted in the September 2009 Board decision, January 
2007 correspondence from the Veteran's wife reflects a 
continuity of the Veteran's symptoms from the time he left 
active service to the present.  The Board further notes that, 
in an October 2005 letter to his senator, the Veteran 
reported that he had heart and lung problems since service.  
The Veteran is competent to report a continuity of 
symptomatology.  Charles v. Principi, 16 Vet. App. 370 
(2002).  The report of a continuity of symptomatology 
suggests a link between his current complaints regarding the 
heart and lungs and service.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  Accordingly, a VA examination to obtain a 
medical nexus opinion is warranted.  See McLendon, 20 Vet. 
App. at 83.

In addition, VA has a duty to obtain relevant records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  In correspondence dated in October 
2009, the AMC requested that the Veteran submit a VA Form 21-
4142 (Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)) for each private 
provider who had treated him for his heart and lung 
disorders.  He was specifically asked to provide releases for 
Purlieu County Medical Center, Presbyterian Hospital, 
Benareal Convenient Hospital, and Dr. Ramano.  The Veteran 
responded in October 2009 that he had never been in Purlieu 
County Medical Center or Benareal Convenient Hospital, and 
that he had never been seen by Dr. Ramano, but was seen by 
Dr. Ramon.  In correspondence dated in November 2009, the AMC 
requested that the Veteran clarify whether Dr. Ramon was a 
private physician, and, if so, asked that he complete and 
return a VA Form 21-4142.  In a December 2009 statement, the 
Veteran reiterated that he was not seen at Purlieu Medical 
Center, but was seen at Presbyterian Hospital, and that he 
was never at Benareal Convenient Hospital, but was seen at 
Bernalillo County Medical Center, which is now the UNM 
Hospital.  He added that he saw Dr. Roman twice in 1975.  In 
light of the fact that the claims are being remanded for 
further development, the AMC/RO should make another attempt 
to obtain any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for any of the 
disabilities on appeal.  Of particular 
interest are VA medical records, possible 
dating back to the 1970s, as well as 
records from Presbyterian Hospital, UNM 
Hospital (formerly Bernalillo County 
Medical Center), and Dr. Ramon or Roman.  
After the Veteran has signed the 
appropriate releases, those records not 
already attached to the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, the Veteran should be 
afforded a VA examination to determine 
the etiology of any heart and/or lung 
disease.  All indicated tests and studies 
are to be performed, and a comprehensive 
social and occupational history is to be 
obtained from the Veteran.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case. A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Following examination of the Veteran and 
a review of the record, the examiner 
should identify any current heart and/or 
lung disorder.  In regard to any 
diagnosed heart and/or lung disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the current disorder was incurred or 
aggravated as a result of active service.  

The examiner should also indicate 
whether, prior to service, the Veteran 
had an identifiable heart or lung 
disorder.  If any pre-service heart or 
lung disorder is identified, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that (1) such 
disorder was aggravated (worsened), as 
the result of some incident of active 
service, or (2) whether any such disorder 
is due to the natural progression of a 
disease.  

The examiner should review the claims 
file prior to the evaluation. A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner. All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

